232 S.W.3d 669 (2007)
Twylla Lynn RODERICK, Defendant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88553.
Missouri Court of Appeals, Eastern District, Division Two.
September 11, 2007.
*670 Irene Karnes, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie Wilson Corman, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The defendant, Twylla Roderick, appeals the judgment of the Circuit Court of Cape Girardeau County, entered after a jury found her guilty of forgery and stealing in violation of section 570.090 RSMo. (Supp. 2005) and section 570.030 RSMo. (Supp. 2005), respectively. The court sentenced the defendant as a persistent offender to two concurrent seven-year terms of imprisonment. Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).